On order of the Court, the application for leave to appeal the July 5, 2018 order of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal, we REMAND this case to the Wayne Circuit Court for the appointment of substitute appellate counsel, in light of Halbert v. Michigan, 545 U.S. 605, 125 S.Ct. 2582, 162 L.Ed.2d 552 (2005). Even though defendant's original appellate counsel represented in his motion to vacate the order appointing him that there were no valid grounds for withdrawal of defendant's plea, he did not accompany this motion with a brief "referring to anything in the record that might arguably support the appeal," there is no evidence that defendant was served with counsel's motion and given time "to raise any points that he chooses," and the trial court did not make a finding that the appeal was "wholly frivolous." Anders v. California , 386 U.S. 738, 744, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). On remand, substitute appellate counsel, once appointed, may file an application for leave to appeal in the Court of Appeals for consideration under the standard for direct appeals, and/or any appropriate post-conviction motions in the circuit court, within six months of the date of the circuit *582court's order appointing counsel. In all other respects, leave to appeal is DENIED, because we are not persuaded that the remaining question presented should be reviewed by this Court.
We do not retain jurisdiction.